DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/22/2022, 10/18/2022 and 11/30/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-20 have been examined.
Response to Arguments
Applicant’s arguments, filed on 10/31/2022, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cho (US20200049819A1), and further in view of Bao (US20180188355A1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory doubles patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.10712431B1, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
In the claim 1 of the application discloses “A light detection and ranging (LIDAR) system, comprising: a first polygon scanner comprising a plurality of first facets arranged around a first axis of rotation; a second polygon scanner comprising a plurality of second facets arranged around a second axis of rotation, the plurality of second facets located outward from the plurality of first facets relative to the second axis of rotation, wherein the second axis of rotation is parallel with or coincident with the first axis of rotation; and an optic located inward from the first polygon scanner relative to the first axis of rotation, wherein the optic is configured to output a first beam to the first polygon scanner, the first polygon scanner is configured to refract the first beam to output a second beam to the second polygon scanner, and the second polygon scanner is configured to refract the second beam to output a third beam.”, while in the approved claim 1 of the patent discloses “A light detection and ranging (LIDAR) apparatus, comprising: a polygon deflector comprising a plurality of facets; a motor rotatably coupled to the polygon deflector, the motor configured to rotate the polygon deflector about a first axis orthogonal to a first plane; and an optic positioned within an interior of the polygon deflector, the optic configured to collimate a first beam incident on a particular facet of the plurality of facets, the particular facet of the plurality of facets configured to refract the first beam in the first plane between a first angle and a second angle as the polygon deflector rotates about the first axis to output a second beam, the polygon deflector has a duty cycle greater than fifty percent, the duty cycle based on a duration that the polygon deflector refracts the first beam relative to a duration that the polygon deflector is rotated.”, From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim discloses with broader or same but not narrow means as specially in present claim does not further define the method/system/apparatus while similar/same/identical limitations patented in claim and with the rest limitation of claim 1 is similar/same/identical to the patent claims 1 limitations.
In the claim 13 of the application discloses “An autonomous vehicle control system, comprising: a first polygon scanner comprising a plurality of first facets arranged around a first axis of rotation; a second polygon scanner comprising a plurality of second facets arranged around a second axis of rotation, the plurality of second facets located outward from the plurality of first facets relative to the second axis of rotation, a first body of the first polygon scanner extending between the plurality of first facets and the second polygon scanner; a detector array; and one or more processors configured to:  -47- 4847-1002-4887.1Atty. Dkt. No. 120261-1102 (F01051US2) cause the first polygon scanner to rotate at a first rotational frequency; cause the second polygon scanner to rotate at a second rotational frequency; cause a laser source to transmit a first beam in an interior of the first polygon scanner to a particular first facet of the plurality of first facets so that the particular first facet refracts the first beam to output a second beam incident on a particular second facet of the plurality of second facets and the particular second facet refracts the second beam to output a third beam; receive a signal from the detector array based on a fourth beam received at the detector array from an object responsive to the third beam; and determine a range to the object using the signal received from the detector array.”, while in the approved claim 16 of the patent discloses “An autonomous vehicle comprising: a light detection and ranging (LIDAR) apparatus that comprises: a polygon deflector comprising a plurality of facets; a motor rotatably coupled to the polygon deflector, the motor configured to rotate the polygon deflector about a first axis orthogonal to a first plane; and an optic positioned within an interior of the polygon deflector, the optic configured to collimate a first beam incident on a particular facet of the plurality of facets, the particular facet of the plurality of facets configured to refract the first beam in the first plane between a first angle and a second angle as the polygon deflector rotates about the first axis to output a second beam, the polygon deflector has a duty cycle greater than fifty percent, the duty cycle based on a duration that the polygon deflector refracts the first beam relative to a duration that the polygon deflector is rotated.”, From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim discloses with broader or same but not narrow means as specially in present claim does not further define the method/system/apparatus while similar/same/identical limitations patented in claim and with the rest limitation of claim 13 is similar/same/identical to the patent claims 16 limitations.
In the claim 17 of the application discloses “An autonomous vehicle, comprising: a light detection and ranging (LIDAR) apparatus; and one or more processors; wherein the LIDAR apparatus comprises: a first polygon scanner comprising a plurality of first facets arranged around a first axis of rotation, a particular first facet of the plurality of first facets configured to refract a first beam to output a second beam;  -48- 4847-1002-4887.1Atty. Dkt. No. 120261-1102 (FO1051US2) a second polygon scanner comprising a plurality of second facets arranged around a second axis of rotation coincident with or parallel with the first axis of rotation, the plurality of second facets located outward from the plurality of first facets relative to the second axis of rotation, a particular second facet of the plurality of second facets configured to refract the second beam to output a third beam; and wherein the one or more processors are configured to: determine a range to an object using a fourth beam received from the object responsive to the third beam; and control operation of the autonomous vehicle using the range to the object.”, while in the approved claim 16 of the patent discloses “An autonomous vehicle comprising: a light detection and ranging (LIDAR) apparatus that comprises: a polygon deflector comprising a plurality of facets; a motor rotatably coupled to the polygon deflector, the motor configured to rotate the polygon deflector about a first axis orthogonal to a first plane; and an optic positioned within an interior of the polygon deflector, the optic configured to collimate a first beam incident on a particular facet of the plurality of facets, the particular facet of the plurality of facets configured to refract the first beam in the first plane between a first angle and a second angle as the polygon deflector rotates about the first axis to output a second beam, the polygon deflector has a duty cycle greater than fifty percent, the duty cycle based on a duration that the polygon deflector refracts the first beam relative to a duration that the polygon deflector is rotated.”, From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim discloses with broader or same but not narrow means as specially in present claim does not further define the method/system/apparatus while similar/same/identical limitations patented in claim and with the rest limitation of claim 13 is similar/same/identical to the patent claims 16 limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US20200049819A1), and further in view of Bao (US20180188355A1).
	Claim.1 Cho discloses a light detection and ranging (LIDAR) system (see at least fig.1, p2-3, Light detection and ranging (LIDAR)), comprising: a first polygon scanner comprising a plurality of first facets arranged around a first axis of rotation (see at least fig.1, element 100 is a steering unit,  p8, a steering unit configured to perform scanning in a first direction based on the light emitted from the at least one light source, the steering unit including a plurality of first prisms, and each of the plurality of first prisms including an incident facet configured to pass the light emitted from the at least one light source, and an output facet configured to refract and output the light, a polygon mirror configured to perform, by using the light output from the steering unit); a second polygon scanner comprising a plurality of second facets arranged around a second axis of rotation, the plurality of second facets located outward from the plurality of first facets relative to the second axis of rotation (see at least fig.1, element 200 is a polygon mirror, p8, a steering unit configured to perform scanning in a first direction based on the light emitted from the at least one light source, the steering unit including a plurality of first prisms, and each of the plurality of first prisms including an incident facet configured to pass the light emitted from the at least one light source, and an output facet configured to refract and output the light, a polygon mirror configured to perform, by using the light output from the steering unit, p59-60); and an optic located inward from the first polygon scanner relative to the first axis of rotation, wherein the optic is configured to output a first beam to the first polygon scanner (see at least fig.1, p60-62, element LS is a light source, p8, an optical scanner including at least one light source configured to emit light, a steering unit configured to perform scanning in a first direction based on the light emitted from the at least one light source), the first polygon scanner is configured to refract the first beam to output a second beam to the second polygon scanner (see at least fig.1, element 100 is a steering unit,  p8, a steering unit configured to perform scanning in a first direction based on the light emitted from the at least one light source, the steering unit including a plurality of first prisms, and each of the plurality of first prisms including an incident facet configured to pass the light emitted from the at least one light source, and an output facet configured to refract and output the light, a polygon mirror configured to perform, by using the light output from the steering unit), and the second polygon scanner is configured to refract the second beam to output a third beam (see at least fig.1, 7, 23, p59-60, scanner 1000, p8, a steering unit configured to perform scanning in a first direction based on the light emitted from the at least one light source, the steering unit including a plurality of first prisms, and each of the plurality of first prisms including an incident facet configured to pass the light emitted from the at least one light source, and an output facet configured to refract and output the light, a polygon mirror configured to perform, by using the light output from the steering unit, p189).
	However, Cho does not disclose wherein the second axis of rotation is parallel with or coincident with the first axis of rotation.
	Bao discloses disclose wherein the second axis of rotation is parallel with or coincident with the first axis of rotation (see at least fig.1B, 3-9D, p39-43, two opposing facets with the pivot 120, the polyhedron 102 can include a pivot that is coaxially aligned with a second axis , the second axis can be disposed at an angle to the first axis, the oscillation mirror 112A around the first axis at a first frequency and rotate or oscillate the rotatable polyhedron around the second axis at a second frequency).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Cho to include wherein the second axis of rotation is parallel with or coincident with the first axis of rotation by Bao in order to illuminate an object within a field-of-view (see Bao’s p5).
	Claim.2 Cho discloses further comprising at least one motor configured to rotate the first polygon scanner in a first direction about the first axis of rotation and to rotate the second polygon scanner in a second direction about the second axis of rotation that is different than the first direction (see at least fig.1, 9, element M1 is a first motor, element M2 is a second motor, p62, p86).
	Claim.3 Cho discloses wherein the first direction is opposite the second direction (see at least fig.1, 9, element M1 is a first motor, element M2 is a second motor, p62, p86).
	Claim.4 Cho discloses wherein the first axis of rotation is the same as or parallel with the second axis of rotation (see at least fig.1, 20, p177, parallel to traveling directions, p182, p21).
	Claim.5 Cho discloses wherein the optic is configured to collimate the first beam to be incident on a particular first facet of the plurality of first facets, the particular first facet configured to refract the first beam to output the second beam to be incident on a particular second facet of the plurality of second facets, the particular second facet of the plurality of second facets configured to scan the third beam responsive to rotation of the second polygon scanner (see at least fig.1, 7, 20, 23, p177, parallel to traveling directions, p182, p21, p59-60, scanner 1000, p8, a steering unit configured to perform scanning in a first direction based on the light emitted from the at least one light source, the steering unit including a plurality of first prisms, and each of the plurality of first prisms including an incident facet configured to pass the light emitted from the at least one light source, and an output facet configured to refract and output the light, a polygon mirror configured to perform, by using the light output from the steering unit, p189).
	Claim.6 Cho discloses wherein at least two first facets of the plurality of first facets define different angles relative to the first axis of rotation (see at least fig.1, 9, element M1 is a first motor, element M2 is a second motor, p62, p86).
	Claim.7 Cho discloses wherein a particular first facet of the plurality of first facets defines a first angle relative to the first axis of rotation, a particular second facet of the plurality of second facets defines a second angle relative to the second axis of rotation, and the first angle is different than the second angle (see at least fig.1, 9, element M1 is a first motor, element M2 is a second motor, p19, p62, p86, p70).
	Claim.8 Cho discloses wherein a third angle of the third beam is determined based on the first angle and the second angle (see at least fig.1, 9, element M1 is a first motor, element M2 is a second motor, p19, p62, p70, p86).
	Claim.9 Cho discloses wherein the optic is configured to output the first beam as a beam of collimated light (see at least abstract, one light source configured to emit light, fig.1, p22).
	Claim.10 Cho discloses wherein a first body of the first polygon scanner extends between the plurality of first facets and the second polygon scanner (see at least fig.1, p13-16, first prisms may have a same angle of inclination, second prisms may  have a same angle of inclination, p98, p100).
	Claim.11 Cho discloses wherein a first refractive index of the first polygon scanner is the same as a second refractive index of the second polygon scanner (see at least fig.1, p13-16, first prisms may have a same angle of inclination, second prisms may  have a same angle of inclination, p98, p100).
	Claim.12 Cho discloses wherein the plurality of first facets comprises greater than or equal to three and less than or equal to ten first facets (see at least fig.5, p74-75, facets).
Claim.13 Cho discloses an autonomous vehicle control system (see at least p5, autonomous vehicle) , comprising: a first polygon scanner comprising a plurality of first facets arranged around a first axis of rotation(see at least fig.1, element 100 is a steering unit,  p8, a steering unit configured to perform scanning in a first direction based on the light emitted from the at least one light source, the steering unit including a plurality of first prisms, and each of the plurality of first prisms including an incident facet configured to pass the light emitted from the at least one light source, and an output facet configured to refract and output the light, a polygon mirror configured to perform, by using the light output from the steering unit); a second polygon scanner comprising a plurality of second facets arranged around a second axis of rotation, the plurality of second facets located outward from the plurality of first facets relative to the second axis of rotation(see at least fig.1, element 200 is a polygon mirror, p8, a steering unit configured to perform scanning in a first direction based on the light emitted from the at least one light source, the steering unit including a plurality of first prisms, and each of the plurality of first prisms including an incident facet configured to pass the light emitted from the at least one light source, and an output facet configured to refract and output the light, a polygon mirror configured to perform, by using the light output from the steering unit, p59-60); a detector array; and one or more processors configured to:  -47- 4847-1002-4887.1Atty. Dkt. No. 120261-1102 (F01051US2) cause the first polygon scanner to rotate at a first rotational frequency; cause the second polygon scanner to rotate at a second rotational frequency (see at least fig.1,7, p60-62, element LS is a light source, p8, an optical scanner including at least one light source configured to emit light, a steering unit configured to perform scanning in a first direction based on the light emitted from the at least one light source); cause a laser source to transmit a first beam in an interior of the first polygon scanner to a particular first facet of the plurality of first facets so that the particular first facet refracts the first beam to output a second beam incident on a particular second facet of the plurality of second facets and the particular second facet refracts the second beam to output a third beam; receive a signal from the detector array based on a fourth beam received at the detector array from an object responsive to the third beam; and determine a range to the object using the signal received from the detector array (see at least fig.1, 7, 23, p59-60, scanner 1000, p8, a steering unit configured to perform scanning in a first direction based on the light emitted from the at least one light source, the steering unit including a plurality of first prisms, and each of the plurality of first prisms including an incident facet configured to pass the light emitted from the at least one light source, and an output facet configured to refract and output the light, a polygon mirror configured to perform, by using the light output from the steering unit, p189, p24-27).
However, Cho does not disclose a first body of the first polygon scanner extending between the plurality of first facets and the second polygon scanner.
	Bao discloses disclose a first body of the first polygon scanner extending between the plurality of first facets and the second polygon scanner (see at least fig.1B, 3-9D, p39-43, two opposing facets with the pivot 120, the polyhedron 102 can include a pivot that is coaxially aligned with a second axis , the second axis can be disposed at an angle to the first axis, the oscillation mirror 112A around the first axis at a first frequency and rotate or oscillate the rotatable polyhedron around the second axis at a second frequency).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Cho to include a first body of the first polygon scanner extending between the plurality of first facets and the second polygon scanner by Bao in order to illuminate an object within a field-of-view (see Bao’s p5).
	Claim.14 Cho discloses wherein the second polygon scanner is configured to scan the third beam by rotating at the second rotational frequency (see at least fig.1, 7, 23, p59-60, scanner 1000, p8, a steering unit configured to perform scanning in a first direction based on the light emitted from the at least one light source, the steering unit including a plurality of first prisms, and each of the plurality of first prisms including an incident facet configured to pass the light emitted from the at least one light source, and an output facet configured to refract and output the light, a polygon mirror configured to perform, by using the light output from the steering unit, p119, p189).
	Claim.15 Cho discloses wherein a particular first facet of the plurality of first facets defines a first angle relative to the first axis of rotation, a particular second facet of the plurality of second facets defines a second angle relative to the second axis of rotation, and the first angle is different than the second angle (see at least fig.1, 9, element M1 is a first motor, element M2 is a second motor, p62, p86).
	Claim.16 Cho discloses wherein the plurality of first facets comprises greater than or equal to three and less than or equal to ten facets (see at least fig.5, p74-75, facets).
	Claim.17 Cho discloses an autonomous vehicle (see at least p5, autonomous vehicle), comprising: a light detection and ranging (LIDAR) (see at least fig.1, p2-3, Light detection and ranging (LIDAR)) apparatus; and one or more processors: wherein the LIDAR apparatus comprises: a first polygon scanner comprising a plurality of first facets arranged around a first axis of rotation, a particular first facet of the plurality of first facets configured to refract a first beam to output a second beam (see at least fig.1, element 100 is a steering unit,  p8, a steering unit configured to perform scanning in a first direction based on the light emitted from the at least one light source, the steering unit including a plurality of first prisms, and each of the plurality of first prisms including an incident facet configured to pass the light emitted from the at least one light source, and an output facet configured to refract and output the light, a polygon mirror configured to perform, by using the light output from the steering unit);  -48- 4847-1002-4887.1Atty. Dkt. No. 120261-1102 (FO1051US2) a second polygon scanner comprising a plurality of second facets arranged around (see at least fig.1, element 200 is a polygon mirror, p8, a steering unit configured to perform scanning in a first direction based on the light emitted from the at least one light source, the steering unit including a plurality of first prisms, and each of the plurality of first prisms including an incident facet configured to pass the light emitted from the at least one light source, and an output facet configured to refract and output the light, a polygon mirror configured to perform, by using the light output from the steering unit, p59-60), the plurality of second facets located outward from the plurality of first facets relative to the second axis of rotation, a particular second facet of the plurality of second facets configured to refract the second beam to output a third beam(see at least fig.1, 7, 23, p60-62, element LS is a light source, p8, an optical scanner including at least one light source configured to emit light, a steering unit configured to perform scanning in a first direction based on the light emitted from the at least one light source); and wherein the one or more processors are configured to: determine a range to an object using a fourth beam received from the object responsive to the third beam; and control operation of the autonomous vehicle using the range to the object (see at least fig.1, 7, 23, p59-60, scanner 1000, p8, a steering unit configured to perform scanning in a first direction based on the light emitted from the at least one light source, the steering unit including a plurality of first prisms, and each of the plurality of first prisms including an incident facet configured to pass the light emitted from the at least one light source, and an output facet configured to refract and output the light, a polygon mirror configured to perform, by using the light output from the steering unit, p189, p200-202, reflected from the object).
However, Cho does not disclose a second axis of rotation coincident with or parallel with the first axis of rotation.
	Bao discloses disclose a second axis of rotation coincident with or parallel with the first axis of rotation (see at least fig.1B, 3-9D, p39-43, two opposing facets with the pivot 120, the polyhedron 102 can include a pivot that is coaxially aligned with a second axis , the second axis can be disposed at an angle to the first axis, the oscillation mirror 112A around the first axis at a first frequency and rotate or oscillate the rotatable polyhedron around the second axis at a second frequency).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Cho to include a second axis of rotation coincident with or parallel with the first axis of rotation by Bao in order to illuminate an object within a field-of-view (see Bao’s p5).

	Claim.18 Cho discloses wherein the particular first facet defines a first angle relative to the first axis of rotation, the particular second facet defines a second angle relative to the second axis of rotation, and the first angle is different than the second angle (see at least fig.1, 9, element M1 is a first motor, element M2 is a second motor, p62, p86).
	Claim.19 Cho discloses wherein a first refractive index of the first polygon scanner is the same as a second refractive index of the second polygon scanner (see at least fig.1, p13-16, first prisms may have a same angle of inclination, second prisms may  have a same angle of inclination, p98, p100).
	Claim.20 Cho discloses wherein the plurality of first facets comprises greater than equal to three and less than or equal to ten facets (see at least fig.5, p74-75, facets).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662